           Case 1:18-vv-01123-UNJ Document 42 Filed 01/30/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1123V
                                         UNPUBLISHED


    DUSTIN BRADLEY,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: December 30, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

      On August 1, 2018, Dustin Bradley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 10, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a SIRVA. ECF 26. On December 30, 2019, Respondent
filed a proffer on award of compensation (“Proffer”) indicating Petitioner should be
awarded $105,563.91. Proffer at 1. In the Proffer, Respondent represented that


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01123-UNJ Document 42 Filed 01/30/20 Page 2 of 5



Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $105,563.91 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01123-UNJ Document 42 Filed 01/30/20 Page 3 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*****************************
DUSTIN BRADLEY,             *
                            *
              Petitioner,   *
                            *
v.                          *                               No. 18-1123V (ECF)
                            *                               CHIEF SPECIAL MASTER
                            *                               BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On September 3, 2019, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury (SIRVA) that is compensable under the National Childhood Vaccine

Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on September 10,

2019, Special Master Dorsey issued a Ruling on Entitlement, finding petitioner, Dustin Bradley,

entitled to Vaccine Act compensation for his Table SIRVA injury.

I.    Amount of Compensation

       Respondent now proffers that, based on the Special Master’s entitlement decision and the

evidence of record, petitioner should be awarded $105,563.91. 1 This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
special master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision.
                                                1
           Case 1:18-vv-01123-UNJ Document 42 Filed 01/30/20 Page 4 of 5



II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

damages decision and the Court’s judgment award the following: 2

      A. Petitioner’s Damages
         A lump sum payment of $105,563.91 (comprised of $105,000.00 for pain and suffering

and $563.91 in unreimbursable expenses) in the form of a check payable to petitioner, Dustin

Bradley.

      B. Guardianship
         Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ DHAIRYA D. JANI
                                               DHAIRYA D. JANI
                                               Trial Attorney
                                               U.S. Department of Justice

2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                  2
        Case 1:18-vv-01123-UNJ Document 42 Filed 01/30/20 Page 5 of 5



                                   Torts Branch, Civil Division
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4356
Dated: December 30, 2019




                                      3
